Citation Nr: 1445735	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  04-38 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO declined to reopen the Veteran's previously denied claim for service connection for a back disability. 

In a November 2007 decision, the Board reopened the Veteran's previously denied claim for service connection for a back disability, and remanded the claim to the RO for additional development.

In a June 2009 decision, the Board denied the Veteran's claim for service connection for a back disability.  The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary of VA, filed a Joint Motion for Remand (Joint Motion).  In a March 2010 Order, the Court granted the Joint Motion, vacated the Board's June 2009 decision, and remanded the matter on appeal to the Board for it to provide an adequate statement of reasons and bases addressing the Veteran's lay testimony and all theories of service connection that arise therefrom.

In a September 2010 decision, the Board again denied the Veteran's claim for service connection for a back disability.  The Veteran appealed the Board's September 2010 decision to the Court.  In April 2011, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary of VA, filed a Joint Motion.  In an April 2011 Order, the Court granted the Joint Motion, which vacated the Board's September 2010 decision due to VA's failure to notify the Veteran and his proper representative that they had 90 days to submit additional evidence in support of the claim.  
 .  

In November 2011, the Veteran, through his attorney, submitted a new medical nexus opinion in support of the Veteran's claim, and waived initial consideration of the opinion by the RO.  See 38 C.F.R. § 20.1304(c).

In January 2012, the Board remanded the service connection claim for a back disability, diagnosed as degenerative disc disease of the cervical and thoracolumbar spine, for further development which included obtaining any additional evidence and affording the Veteran an additional VA examination.

In a September 2012 rating decision, the RO granted service connection for chronic lumbosacral strain with degenerative disc disease, and assigned a 20 percent rating effective December 7, 2001.  This award represents a complete grant of the benefits sought with respect to the service connection claim for a low back disability.   The service connection claim for a cervical spine disability is the remaining issue in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cervical spine disability did not manifest during active military service; arthritis did not manifest within the first post-service year; and the current cervical spine disability is not related to a disease, injury, or event during service.


CONCLUSION OF LAW

The criteria to establish service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the veteran to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  Throughout the Veteran's appeal, the RO sent notice letters to the Veteran in February 2002, March 2004, May 2004, November 2005, January 2006, April 2006, November 2006, and December 2007.  Collectively, these letters notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  The claim of entitlement to service connection for a cervical spine disability was most recently readjudicated by the RO in September 2012 and August 2014 SSOCs.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant service treatment and personnel records, post-service VA and private examination and treatment reports and statements of the Veteran have been associated with the claims files.  A September 2006 VA memorandum reflects that there were no treatment records pertaining to the Veteran, dating from June 1973 to December 1975, from the VA Medical Center (VAMC) in Washington, DC. The Veteran's cervical spine was medically evaluated, most recently in May 2012.    

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

Pertinent Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.  

In this case, the Veteran's diagnosis of upper cervical spine osteoarthritis (see April 1998 & April 2012 x-ray reports) is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.

Conversely, because the Veteran's remaining cervical spine diagnoses, i.e.,  intervertebral disc disease of the cervical spine (i.e., disc disease) and stenosis, are not identified in § 3.309(a), the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to those diagnoses. 
Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.   See generally, Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran has a current cervical spine disability, variously diagnosed as degenerative disc disease, upper cervical spine osteoarthritis, and stenosis. He alleges that his disability was caused by an in-service helicopter incident.  His STRs show that he received treatment for a muscle strain of the spine after he had injured it while moving a helicopter in June 1968.  At that time, x-rays of the lumbosacral spine revealed no evidence of a vertebral fracture.  Mild scoliosis of the dorso-lumbar spine and spina bifida of S-1 were noted, and an impression of muscle strain was entered.  In a physical profile indicating his fitness for duty, the Veteran was assessed as "1" in all categories, indicating that he was in a high level of physical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service. 

Although the STRs document the asserted helicopter incident, they do not show any subjective complaints and/or clinical findings referable to the Veteran's cervical spine.  His January 1969 separation examination and medical history reports are negative for cervical spine complaints and/or diagnoses.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The first complaints of cervical spine problems are not shown in the record until September 1993.  At that time, the Veteran sought neck treatment at Fredericksburg Orthopaedic Association.  X-rays of the cervical spine were taken and a cervical collar was prescribed.  Thereafter, a January 1997 magnetic resonance imaging (MRI) scan of the cervical spine showed evidence of degenerative disc disease, canal stenosis, and bilateral foraminal narrowing.

X-ray evidence of arthritis of the cervical spine (lower cervical spine degeneration) is not shown until March 1997 (see March 1997 x-rays provided by Monument Radiology, P.C.), which is approximately 28 years after service discharge.  As such, there is no evidence of arthritis within the first post-service year.  

Nevertheless, because arthritis is an enumerated disease listed in 38 C.F.R. § 3.309, a continuity of symptoms may be used to establish service connection.  See Walker, supra.   The Veteran has competently reported having had neck pain ever since his in-service helicopter incident (see for example, March 1997 medical record, September 2003 private chiropractic case history, March 2006 VA record).  However, the Board finds his assertions as to continuity of symptomatology not credible because they are outweighed by the remainder of evidence and were made under circumstances indicating bias or interest.  

As indicated, there is no evidence of cervical spine complaints and/or treatment immediately after the helicopter incident or at any other time during his military service.  During his service separation examination, the Veteran was silent as to any cervical spine problems and denied having had any recurrent back problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In addition, post-service x-rays of the cervical spine taken in conjunction with a 1974 VA examination were negative for arthritis.  In fact, it was not until 1997 or approximately 28 years after service discharge that arthritis of the cervical spine is shown in the record.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
The Board therefore concludes that the medical records are more probative than the lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of cervical spine arthritis since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  And, as indicated above, the Veteran's remaining cervical spine diagnoses may not be analyzed based on continuity of symptomatology because those disabilities are not listed as chronic diseases under 38 C.F.R. § 3.309(a).  See also, Walker, supra.

The probative evidence does not relate the Veteran's current cervical spine disability to his military service.  A November 2003 opinion, prepared and submitted by Cory R. Noll, M.S., D.C. notes the Veteran's complaints of neck pain, in pertinent part, and states that it was "possible" that the injury sustained in 1968 was a contributing factor to the Veteran's current condition.  In a November 2004 opinion, Dr. Noll advised the Veteran that "[t]he best that I can say is that it is reasonable that a trauma like that could lead to your current condition, which is speculation based on research of low back and disc injuries."  The Board finds Dr. Noll's November 2003 opinion to be speculative at best and of no probative value in that it expressed the relationship of the Veteran's current cervical spine condition to the 1968 helicopter accident as possible, rather than probable.  In addition, to the extent that Dr. Noll's November 2004 opinion relates the Veteran's cervical spine condition to service, it is also speculative.  Indeed, service connection cannot be awarded based upon pure speculation.  38 C.F.R. § 3.102.  As Dr. Nolls' opinions are speculative, they are not probative as to the material issue of fact which is the question of a nexus between the current cervical spine disability and service.  Dr. Nolls' opinions are therefore afforded no probative weight.  See also, McLendon v. Nicholson, 20 Vet. App. 79, 85 (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  

In February 2009, VA reviewed the claims file, interviewed the Veteran, and examined him to determine the etiological relationship, if any, between his current back condition and his period of active military service, specifically the 1968 helicopter incident.  Per the Veteran's report, he stated that he had injured his back while helping move a helicopter during military service in 1968.  After a physical evaluation of the Veteran's spine, to include x-rays of the cervical spine, the VA examiner concluded that the Veteran had sustained what was diagnosed as muscle strain in 1968 with no reported back symptoms until the early 1990's - the Board notes that the examiner included the entire vertebral column in his analysis.  Thus, the examiner concluded that "The data is insufficient to conclude that what may have been a back injury sustained during military service is the cause or aggravation of his present back condition (cervical through lumbar)." 

Conversely, the Veteran submitted, through his attorney, a favorable November 2011 nexus opinion authored by a registered nurse, Ms. A. Canty, RN, BSN, CLNC. She stated that it is at least as likely as not that the Veteran's back pain and limited cervical spine motion is related to the in-service back injury.  However, in her recitation of the Veteran's medical history, she made a significant factual error when she identified the June 20, 1968, helicopter incident-STR, as a June 20, 1969, record which would have post-dated service.  

Consequently, in January 2012, the Board remanded the case, in part, to provide Nurse Canty an opportunity to revise or update her November 2011 medical opinion in light of her factual error, in which she mis-read a June 20, 1968, note of in-service back treatment as having occurred post-service on June 20, 1969, one year after the documented in-service injury; and provide Nurse Canty an opportunity to state her credentials as they pertain to determinations of the cause of the cervical spine disability.  In response however, the Veteran's attorney, in February 2012 correspondence, indicated that there is no additional information to obtain from Nurse Canty.  Based on the factual error, Nurse Canty's opinion holds little probative weight.

In light of Dr. Nolls' speculative opinions, Nurse Canty's flawed opinion, and the fact that the 2009 VA examination was conducted by a physician's assistant, the Veteran underwent an additional VA examination by a physician specializing in orthopedic medicine, at the Board's request.  In this regard, a May 2012 VA examiner concluded that the Veteran's current cervical spine pain is not related to the in-service helicopter incident, noting the absence of cervical spine complaints at the time of the in-service helicopter incident, in addition to the fact that cervical spine complaints are not shown until 1993, decades after service discharge.

The Board finds the May 2012 VA opinion highly probative as to the etiology of the Veteran's cervical spine disability.  The VA examiner had the benefit of reviewing the Veteran's entire claims file, to include his STRs, the opinions of Dr. Noll and Nurse Canty, but nevertheless provided a negative opinion regarding the claimed relationship between the Veteran's cervical spine disability and his military service.  In addition, as an orthopaedic surgeon, the May 2012 examiner was expertly qualified in the pertinent area of medicine to provide an opinion.   See Guerrieri, 4 Vet. App. at 470-471.  

As noted, the Veteran is competent to comment on observable symptoms such as neck pain in service and ever since.  However, the question of whether his cervical spine disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a neck condition, he is not competent to comment on the etiology of his current cervical spine disability. 

Based on the foregoing, the May 2012 VA opinion holds the most probative value in addressing the question of a nexus between the Veteran's cervical spine disability and service.  Thus, the competent, probative (persuasive) evidence on the question of a nexus weighs against the claim for service connection. (The Veteran underwent VA examinations in June 1974, February 1995 and June 2005; however; those examinations were limited to the lumbar spine).

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's cervical spine disability had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


